                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SEAN M. YOUNG,

       Plaintiff,                                                        ORDER
v.
                                                                Case No. 19-cv-209-bbc
HEATHER SCHWENN, ET AL.,

       Defendants.


       Plaintiff Sean M. Young, a prisoner in the custody of the Wisconsin Secure Program

Facility, has filed a proposed civil complaint. Plaintiff is a prisoner and, therefore, subject to

the 1996 Prisoner Litigation Reform Act. Plaintiff has requested leave to proceed without

prepayment of the filing fee, and submitted an uncertified monthly inmate transaction

statements to support this request.      This statement is insufficient to determine whether

plaintiff qualifies for indigent status because plaintiff has not submitted a certified copy of

plaintiff’s inmate trust fund account statement (or institutional equivalent) for the six-month

period immediately preceding the filing of the complaint.

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than April 9, 2019. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                                1
                                           ORDER

        IT IS ORDERED that plaintiff Sean M. Young may have until April 9, 2019 to

submit a certified trust fund account statement for the period beginning approximately

September 19, 2018 and ending approximately March 19, 2019.              If, by April 9, 2019,

plaintiff fails to respond to this order, I will assume that plaintiff wishes to withdraw this

action voluntarily. In that event, the case will be closed without prejudice to plaintiff filing

the case at a later date.




               Entered this 19th day of March, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge




                                               2
